JUVENILES, CRIMES, PHOTOS: Minn. Stat § 260.161, subd. 3(a) only prohibits peace
officers from taking photos of children in custody and does not prohibit news media.

SI~lERIFFS, POLICE, JURISDICTION: County sheriffs have jurisdiction to investigate
crimes anywhere in their county, even in cities with established police forces.

2681
390a~6
(cr. ref. 494a, 785d)

October 14, 1997

Mr. Todd S. Webb

Clay County Attomey

Clay County Courthouse
P.O. Box 280

807 North llth Street
Moorhead, MN 56561-0280

Re: Request for Opinions

Dear Mr. Webb:

In your letter to the Ofiice of the Attomey General, you present substantially the

following questions:

QIJESIIQN_NQ._l

Does Minnt Stat. § 260.161, subd. 3(a) prohibit only peace officers from taking
photographs of a child taken into state custody, or does it also apply to prohibit
the media from taking photographs of a juvenile taken into state custody?

QBINIQN

Minn. Stat. 260.161, subd. 3(a) provides that "no photographs of a child taken into
custody may be taken without the consent of the juvenile court . . . . Any person violating any
of the provisions of this subdivision shall be guilty of a misdemeanor." The quoted language,
taken in isolation, would seem to constitute a prohibition directed to all persons. However, the

context in which the language appears indicates that a narrower interpretation is intended.

Mr. Todd S. Webb
Page 2

First the heading of subdivision 3 is "Peace Officer Records of Children.” While such
headings are not part of the statute,l they may nonetheless be taken into account in determining
legislative intent. Seg ego H§Ll§ld_V_M§_tromlitag_Ajerng, 538 N.W.2d 717 (Minn.
Ct. App. 1995). Furthermore, the remainder of this language in subdivision 3(a) expressly refers
to Minn. Stat. § 3C.08 subd. 3 (1996) "peace oHicers records." lt does not seem likely that the
legislature would place a prohibition applicable to the general public in the middle of a paragraph
otherwise related only to governmental o&icials.

Second, broad application of the prohibition to private persons, including news media,

could give rise to constitutional objections. 'l`he United States Supreme Court was confronted g

With a similar statute in §mi;hL_D_a_ihL_Mg\LB;hll§hmm, 443 U.S. 97, 99 S. Ct. 2667 (1979).

At issue in Smith was a state statute which provided:

[N]or shall the name of any child, in connection with any proceedings under this
chapter, be published in any newspaper without a written order of the court . . . .

Id_. at 2668. Violation of this statute was a misdemeanor. lc_L The Supreme Court held that this
statute violated the First and Fourteenth Amendments to the United States Constitution.2 The
court stated that "if a [media source] lawfully obtains truthful information about a matter of
public . significance then state officials may not constitutionally punish publication of the
information, absent a need to further a state interest of the highest order." Igi_ at 2671. w als_Q,
Minn§_apo_lsztar_wd_"[nbjmg_C_o_,_¥_§_thjg_;, 360 N.W.2d 433, 435 (Minn. Ct. App. 1985)
(quoting S_mith). ln Smith, the state attempted to convince the Court that their statute did hirther
a state interest of the highest order - rehabilitation of the juvenile offender through protection of

the offender’s anonymity. The Court was unpersuaded by the state's rationale and stated that,

 

‘ Minn. star § 3008 subd.s (1996).

z The court did not specify upon which of two alternative grounds it was reviewing the case,
because “[w]hether we view the statute as a prior restraint or as a penal sanction for publishing
lawfully obtained, truthful information is not dispositive because even the latter action requires
the highest form of state interest to sustain its validity.” lgL at 2670.

Mr. Todd S. Webb
Page 3

"[i]f the information is lawfully obtained, as it was here, the state may not punish its publication

except when necessary to further an interest more substantial than is present here." S_mith, 99
S. Ct. at 2671.

This decision followed ah a Publi ` v. ` ` t u , 430 U.S. 308, 97 S.
Ct. 1045 (1977). In Mgm_a, a photographer took the picture of a juvenile defendant as he

was being transported from the courthouse to a vehicle. Id. at 309. The trial court enjoined the
media from publishing either this picture or the defendant's name, which was obtained by media
sources attending the court hearing. li The Supreme Court reversed the district court's order,
holding that the district court had abridged the freedom of the press, in violation of the First and'
Fourteenth Amendments. l¢ at 311-12. In support of this decision, the court quoted Qr;aig_L
Harney, 331 U.S. 367, 374 (1947) ("Those who see and hear what transpired [in the courtroom]
can report it with irnpunity" (alteration in original)). 151x at 311.

Minnesota courts recognize this constitutional limitation. In striking down a juvenile
court order which prohibited the media from publishing any information about a pending

juvenile court proceeding, the Court of Appeals stated:

The possibility that one child's anxiety may increase because of media coverage of
this proceeding does not rise to the level of a compelling state interest justifying a

restraint on the publication of information obtained from public records and
independent sources.

S_chmid_t, 360 N.W.2d at 435. The Sghmigi;court explained that, “[o]nce truthful information is
publicly revealed or in the public domain, a court may not ‘constitutionally restrain its
dissemination.’” I§L (quoting _S_mith, 443 U.S. at 103, 99 S. Ct. at 2671). -

It thus appears that if the Minnesota statute is interpreted to apply to third parties -- such
as news media -- and to prevent these third parties from photographing juveniles, it may
potentially violate the First and Fourteenth Amendments to the United States Constitution. In
construing statutes, however, we are to presume that "[t]he legislature does not intend to violate

the constitution of the United States or of this state[.]" Minn. Stat. §645.17(1). For the

Mr. Todd S. Webb
Page 4

foregoing reasons we do not construe section 260.161, subd. 3(a) to prevent news media from
photographing and publishing the photographs of juveniles obtained while the juvenile is "in the
public domain," nor to punish those who disseminate such a photograph Rather, the statute

should be applied to law enforcement personnel only.

QLES_UQN_ML_Z

Does the County Sheri&` have any jurisdictional limitswhen investigating
criminal conduct occurring in a municipality in the Sheriifs county which
employs its own police force?

QUNL)_N

The county sheriff is the chief law enforcement officer for the county. Minn. Stat.
§ 387.03 ("The sheriff shall keep and preserve the peace of his county"). "A sheriff has a general
responsibility for enforcing the criminal laws throughout his county.“ Op. Atty. Gen., 733,
July 14, 1947; In_rglls_o_n, 211 Minn. 114, 300 N.W. 398 (1941) ("'I`he sheriff as chief peace
officer of his county is responsible both by common and statutory law to keep and preserve peace
and good order within his county"). Therefore, within the bounds of the county, the sheriff is
responsible for ensuring the criminal laws are enforced and the peace is maintained -- regardless
of any municipal borders within the county and regardless of whether any of these municipalities
employ independent police forces.

Minn. Stat. § 436.05, subd. 1 provides that "[a]ny horne rule charter or statutory city,
town or the sherid` of any county may contract for the furnishing of police service to any other
home rule charter or statutory city or town . . . ." 'I'his statute does not imply that, in order to
enforce criminal laws in a municipality within its own county, a sheriff must have contractual
authority to do so. Rather, this section refers to a sheriff contracting with municipalities outside
of its own county. For within its own county, the sheriff is the chief law enforcement officer

with a non-delegable duty to enforce the laws and "preserve the peace of his county"; this statute

Mr. Todd S. Webb
Page 5

explicitly does not relieve the sheriff "of any duties imposed by law." Minn. Stat. §§ 387.03,
subd. l; 436.05, subd. 5 . The County Sheriff therefore has the authority to investigate criminal

matters within the borders of a municipality employing an independent police force.

Very truly yours,

HUBERT H. HUMPHREY IH
Attomey General

PAUL R KEMPAINEN
Assistant Attomey General

WILLIAM F. KLUMPP, JR.
Assistant Attomey General

AG:36697 vl